Title: To James Madison from Carlos Martínez de Yrujo, [14 May] 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


[Philadelphia, 14 May 1801]
Mui Señor mio: Me hallo informado haber nombrado Mr. Adams en los ultimos meses de su administración un Consul Americano en Manila, Capital de las Islas Philipinas, y como esta disposición es contraria ã la voluntad de S. M. Catholica por las razones que expuse en mis cartas ũ oficios de 4 de Enero de 1798 a dn Timoteo Pickering sobre el nombramto. de un Consul para resider en la Havana, 6, y 10 de. Enéro de 1800, sobre el nombramto. de Consul para Nuevo Orleans, y 26 de Mayo de 1800 dirigido ã dn. Carlos Lee sobre los mismos asuntos me tomo la libertad de pedir ã V.S. se sirba examinar los dichos antecedentes afin de que por los motibos que se expresan en ellos no se lleve ã efecto dicho nombramiento.
Me aprovecho de esta ocasión para ofrecer a V.S. mis deseos de complacerle y de que Nuestro Señor gue. la vida de V.S. ms. as. Philadelphia 14 de Mayo de 1801. B Mo. de V.S. su mas ato. y sego. Sr.
Carlos mrtnz. de Yrujo
 
Wagner’s Translation
SirPhilada. 14 May &c. &c.
I am informed that Mr. Adams appointed, in the last months of his Administration, an American Consul at Manilla, the Capital of the Philippine Islands, & as this Step is contrary to the will of His Catholic Majesty, for the reasons I explained in my letters of the 4 Jany. 1798 to Mr. T. Pickering concerning the appointment of a Consul to reside at Havana, 6 & 10 Jany. 1800 concerning the appointment of a Consul for New Orleans, & 26 May 1800 addressed to Mr. Charles Lee on the same subjects, I take the liberty to request you to be pleased to examine those letters, in order that for the reasons they contain, the said appointment may not be carried into effect. I avail myself of this opportunity to offer to you my wishes to please you &c.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr (AHN: State Archives, vol. 5630). RC in a clerk’s hand, except for Yrujo’s complimentary close and signature. Wagner’s translation written in margin.


